Citation Nr: 1100153	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-36 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a rating in excess of 10 percent for bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to November 
1973.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a January 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in August, Maine.  In 
pertinent part, by that rating action, the RO continued a 10 
percent evaluation to the service-connected bronchitis which had 
been in effect from November 10, 1997.  The Veteran appealed the 
10 percent rating assigned to the service-connected bronchitis to 
the Board.  Jurisdiction of the claims files currently resides 
with the New York, New York RO.

The claim was remanded in March 2010 for additional evidentiary 
development to include a contemporaneous examination.  It has now 
been returned for further appellate consideration.  

The Veteran is separately service-connected for chronic sinusitis 
and has been awarded a 10 percent rating for that condition.   


FINDING OF FACT

Residuals of bronchitis have consisted of no more than mild 
obstructive pulmonary disease.  It has not been manifested by 
Forced Expiratory Volume (FEV)-1 of 56 to 70 percent predicted, 
or FEV-1/Forced Vital Capacity (FVC) 56 to 70 percent, or 
Diffusion Capacity of the Lung or Carbon Monoxide (DLCO) by the 
Single Breath Method (SB) 56 to 65 percent predicted.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bronchitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code (DC) 6600 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a Claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the Veteran 
from the RO (to include letters in October 2004 and September 
2008) specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish entitlement 
to service connection on a direct and presumptive basis, and of 
the division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters by: 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA would 
seek to provide; (3) informing the Veteran about the information 
and evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his possession 
that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements from the Veteran and his representative.  There is 
no indication that there is any additional relevant evidence to 
be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, to specifically include that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the Veteran was provided with 
notice of this information in letters dated in March 2006.  


Increased Ratings - In General

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2009).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the Claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2009).

Background, Additional Laws and Regulations, and Analysis

As noted in the Board's March 2010 remand decision, the Veteran's 
service-connected bronchitis has been assigned a 10 percent 
rating pursuant to DC 6600.  Under that code, chronic bronchitis 
with pulmonary function test (PFT) showing FEV-1 of 71 to 80 
percent predicted, FEV-1/ FVC of 71 to 80 percent predicted, or 
DLCO (SB) of 66 to 80 percent predicted warrants a 10 percent 
rating; FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 
70 percent, or DLCO (SB) 56 to 65 percent predicted warrants a 30 
percent rating; FEV-1 of 40 to 55-percent predicted, FEV- 1/FVC 
of 40 to 55 percent, DLCO (SB) of 40 to 55-percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) warrants a 60 percent rating; and FEV-1 
less than 40 percent of predicted value, FEV-1/FVC less than 40 
percent, DLCO (SB) less than 40-percent predicted, maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), cor pulmonale (right heart 
failure), right ventricular hypertrophy, pulmonary hypertension 
(shown by Echo or cardiac catheterization), episode(s) of acute 
respiratory failure, or requires outpatient oxygen therapy 
warrants a 100 percent rating.  38 C.F.R. § 4.97, DC 6600 (2009).

During the pendency of this appeal, the regulations pertaining to 
the evaluation of respiratory conditions were amended, effective 
October 6, 2006.  See 71 Fed. Reg. 52457- 52460 (2006) (presently 
codified at 38 C.F.R. § 4.96 (2009)).  The change in the 
regulations did not alter any of the specific criteria listed in 
38 C.F.R. § 4.97, DC 6600.  Rather, the new regulations affect 
how the evaluation criteria are applied, including when a PFT is 
required to evaluate the disability, when to apply pre- 
bronchodilator values for rating purposes, and which PFT result 
to use (FEV- 1 versus FEV-1/FVC versus DLCO (SB)) when the level 
of evaluation would differ depending on the test used.  
Specifically, the amended version of the regulations pertaining 
to respiratory conditions contain special provisions for the 
application of evaluation criteria for DCs 6600, 6603, 6604, 
6825-6833, and 6840-6845, which are the following:

(1) Pulmonary function tests (PFT's) are required to evaluate 
these conditions except:

(i)  When the results of a maximum exercise capacity test are of 
record and are 20 ml/kg/min or less.  If a maximum exercise 
capacity test is not of record, evaluate based on alternative 
criteria.

(ii)  When pulmonary hypertension (documented by an 
echocardiogram or cardiac catheterization), cor pulmonale, or 
right ventricular hypertrophy has been diagnosed.

(iii)  When there have been one or more episodes of acute 
respiratory failure.

(iv)  When outpatient oxygen therapy is required.

(2)  If the DLCO (SB) test is not of record, evaluate based on 
alternative criteria as long as the examiner states why the test 
would not be useful or valid in a particular case.

(3)  When the PFT's are not consistent with clinical findings, 
evaluate based on the PFT's unless the examiner states why they 
are not a valid indication of respiratory functional impairment 
in a particular case.

(4)  Post-bronchodilator studies are required when PFT's are done 
for disability evaluation purposes except when the results of 
pre-bronchodilator pulmonary function tests are normal or when 
the examiner determines that post- bronchodilator studies must 
not be done and states why.

(5)  When evaluating based on PFT's, use post-bronchodilator 
results in applying the evaluation criteria in the rating 
schedule unless the post-bronchodilator results were poorer than 
the pre- bronchodilator results.  In those cases, use the pre-
bronchodilator values for rating purposes.

(6)  When there is a disparity between the results of different 
PFT's (FEV-1, FVC, etc.), so that the level of evaluation would 
differ depending on which test result is used, use the test 
result that the examiner states most accurately reflects the 
level of disability.

(7)  If the FEV-1 and the FVC are both greater than 100 percent, 
do not assign a compensable evaluation based on a decreased FEV-
1/FVC ratio.

A review of the competent medical evidence of record demonstrates 
that the most recent VA examinations of the Veteran, conducted in 
November 2008 and November 2009 did not conform to the amended 
regulations for evaluating respiratory disabilities.  In this 
regard, while PFTs were performed during the above-cited VA 
examinations, the DLCO (SB) value was not provided which is 
necessary to rate the Veteran's lung disability.  In addition, 
neither VA examiner indicated why the DLCO test would not be 
useful or valid in the Veteran's case, as required by amended 
regulations, effective October 6, 2006.  Id.  In light of the 
foregoing, the Veteran should be afforded new PFTs on VA 
examination.

The requested VA examination was conducted in April 2010.  The 
examiner noted that the claims file was reviewed.  During the 
medical interview, the Veteran reported the onset of bronchitis 6 
weeks ago.  The examiner found no evidence of this episode or 
treatment.  The Veteran complained of a productive cough, 
wheezing, dyspnea, and night sweats.  

Exam revealed that the Claimant's blood pressure was 124/88 with 
a pulse of 80 and a respiratory rate of 12.  There was no 
evidence of abnormal breath sounds.  Chest expansion was normal.  
The examiner indicated no findings associated with pulmonary 
restrictive disease.  A chest X-ray revealed no evidence of acute 
disease.  

PFT results were as follows:

FVC was predicted at 5.09.  Actual was 5.01 which was 98% of 
predicted.  

FEV1 was predicted at 4.01.  Actual was 3.99 which was 100% of 
predicted.  

FEV1/FVC was predicted at 79.  Actual was 80 which was 101% of 
predicted.  

DLCO was 68 of predicted.  

Oxygen saturation was 99%.  

The examiner's final conclusions included no pulmonary diagnosis 
as no evidence of a pulmonary condition was found on exam or X-
ray.  Pulmonary function study was normal, and oxygen saturation 
was 99%.  There was no clinical evidence of exercise capacity 
limitation, and the examiner further noted that there was no cor 
pulmonale, pulmonary hypertension, or right ventricular 
hypertrophy.  

As noted earlier, DC 6600 provides for a 10 percent rating where 
chronic bronchitis is manifested by an FEV-1 of 71 to 80 percent 
of predicted, or; an FEV-1/FVC of 71 to 80 percent of predicted, 
or: a DLCO (SB) of 66 to 80 percent of predicted.  A 30 percent 
rating is warranted for chronic bronchitis manifested by an FEV-1 
of 56 to 70 percent of predicted, or; an FEV-1/FVC of 56 to 70 
percent of predicted, or: a DLCO (SB) of 56 to 65 percent of 
predicted.  A 30 percent rating is warranted for chronic 
bronchitis manifested by an FEV-1 of 56 to 70 percent of 
predicted, or; an FEV-1/FVC of 56 to 70 percent of predicted, or; 
a DLCO (SB) of 56 to 65 percent of predicted.  

In this case, PFT did not yield results that met or approximate 
the criteria for an evaluation in excess of 10 percent pursuant 
to DC 6600.  The competent PFT results on file from 2010 did not 
show FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC 56 to 70 
percent, or DLCO (SB) 56 to 65 percent predicted, so as to 
warrant a 30 percent rating under DC 6600.  Accordingly, a 
disability rating in excess of 10 percent for bronchitis is not 
warranted.  

Finally, it is noted that the Board has considered the doctrine 
of reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on the 
merits.  Thus, the Board is unable to identify a reasonable basis 
for granting the veteran's claims.  Also considered was referral 
of the case for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further 
action on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  


ORDER

A rating in excess of 10 percent for bronchitis is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


